Case 7:19-cr-00869 Document 1 ‘Filed on 04/30/19 in TXSD_ Page 1 of 2

Court
United States District ur
AO 91 (Rev. 08/09) Criminal Complaint jnited Ste Su ict Co

UNITED STATES DISTRICT COURT APR 30 2019

for the

Bradley, Clerk
Southern District of Texas David J.

 

United States of America ° ) m
Jose Martin Gutierrez Case No. M - -\ A 04 8 ‘O°
YOB: 1998 Citizenship: USC )
fost . )
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of April 29, 2019 in the county of Hidalgo in the
_ Southern District of Texas , the defendant(s) violated:
. Code.Section | . " Offense Description
21 U.S.C. § 841 - Possession with Intent to Distribute Methamphetamine
21U.S.C. § 952 - . legal Importation of Methamphetamine

"This criminal complaint is based on these facts:
On April 29, 2019, Jose Martin GUTIERREZ was detained attempting to enter the United States through the Progreso

Port of Entry with approximately 1 10.2 kilograms of methamphetamine in speaker boxes in the back of the vehicle he was
driving.

SEE ATTACHMENT "A"

v Continued on the attached sheet.

- ! "ae ; mae
yt & d LA, Ciba =
/ Juan Flores, Jr. , U.S. "HSI SA
' : saa WA 3o Z 5 Printed name and title
Sworn to before me and signed in: my presence. .
Date: 4/30/2019 | AL few
— ue Lb. ’s signature
City and state: _McAllen, Texas : : .S. Magistrate Judge J. Scott Hacker

" / Printed name and title

 
       

 

Complai

 

  
. Case 7:19-cr-00869 Document1 Filed on 04/30/19 in TXSD_ Page 2 of 2

Attachment “A”

-On-April 29, 2019 a truck driven by Jose GUTIERREZ made entry at the
-Progreso, Texas Port of Entry. GUTIERREZ’s vehicle was selected for post
primary inspection by Customs and Border Protection officers (CBPO). In
secondary inspection, the assistance of a CBPO and his Narcotics
Detection Dog (NDD) was requested and the NDD alerted to the rear area
- of the truck. Further physical inspection of the vehicle revealed a total of
_ 20: packages concealed in two (2) speaker boxes in the rear of the vehicle. —
The 20: packages weighed approximately 10.2 kilograms and field tested
positive for properties. of methamphetamine.

Homeland Security Investigations (HSI) Special Agents (SA) were was
advised of the situation. SA’s responded to the Progreso, Texas Port of
Entry to interview GUTIERREZ. HSI SA’s read GUTIERREZ his Miranda
rights, as:witnessed by a CBPO. GUTIERREZ waived his rights in writing |
and. élected to speak to the HSI SA’s. GUTIERREZ stated he was hired by
an.individual to cross a vehicle from Rio Bravo, Mexico, into the United
States. He stated he suspected there was illegal narcotics in the vehicle.

- He informed agents he was going to be paid $100-$200 for his work.

 
